COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 GERARDO OGAZ,                                                  No. 08-19-00137-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                              394th District Court
                                                 §
 THE STATE OF TEXAS,                                        of Culberson County, Texas
                                                 §
                            State.                                   (TC# 1789)
                                                 §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 26, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jaime Esparza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before September 26, 2020.

       IT IS SO ORDERED this 27th day of August, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.